DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 6, 9 and 17 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi (US 2014/0291774 A1, prior art of record, see IDS filed July 22, 2021).
Regarding claim 1, Nishi discloses a semiconductor device type of a high electron mobility transistor (HEMT) (e.g. figure 8), comprising:
a semiconductor layer (semiconductor layer 12, ¶ [0023]) provided on a substrate (substrate 10);
a first silicon nitride (SiN) film provided on the semiconductor layer (first SiN film 22, ¶ [0024]), the first SiN film having a first opening (e.g. as seen with respect to figures 6C and 8, first opening 36, ¶ [0031]);
a second SiN film provided on the first SiN film (second SiN film 54, ¶ [0047]), the second SiN film having a second opening formed therein that fully overlaps with and includes the first opening in the first SiN film (e.g. as seen with respect to figures 6C and 8, second opening 56, ¶ [0050]); and
a gate electrode (figure 8, gate electrode 44, ¶ [0032]) including a first metal containing nickel (Ni) and a second metal being free from Ni (e.g. first metal 46 and second metal 48, ¶ [0032] discloses the first metal 46 to comprise Ni and the second metal 48 to be gold (Au)), 
the first metal being in the first opening of the first SiN film (as seen in figures 6C and 8, the first metal 46 is within the first opening 36 of the first SiN film 22) with a first gap formed in the first opening between an outer wall of the first metal and an inner wall of the first opening in the first SiN film (as seen in figures 6C and 8, there is a first gap in the first opening 36 between an outer wall of the first metal 46 and an inner wall of the first opening in the first SiN film 22), and being in contact with the semiconductor layer exposed in the first opening of the first SiN film (as seen in figure 8, the first metal 46 is in contact with the upper surface of the semiconductor layer 12 exposed in the opening 36 in the first SiN film 22) while being spaced apart from the second SiN film by a second gap formed in the second opening (as seen in figure 8 with respect to figure 6C, the first metal 46 is spaced apart from the second SiN and
the second metal covering the first metal and filling the second opening of the second SiN film (as seen in figure 8 with respect to figure 6C, the second metal 48 covers the first metal 46, and fills at least a portion of the second opening 56 within the second SiN film 54), wherein
a portion of the second metal fills the first gap, and another portion of the second metal fills the second gap (as seen in figure 8 with respect to figure 6C, a portion of the second metal 48 fills at least a portion of the first gap (gap between 46 and 22 of the first opening 36) and another portion of the second metal 48 fills at least a portion of the second gap (gap between 48 and 54 of the second opening 56)), and
the second SiN film is not in contact with a metal containing Ni (as seen in figure 8, the second SiN film 54 is not in contact with a metal containing NI. Rather, the second SiN film 54 only contacts the other SiN films 22 and 33).

Regarding claim 2, Nishi discloses the semiconductor device according to claim 1, wherein the first metal has a thickness smaller than a total thickness of the first SiN film and the second SiN film (as seen in figure 8, the first metal 46 has a thickness smaller than the combined total thickness of the first SiN layer 22 plus the second SiN film 54).

Regarding claim 3, Nishi discloses the semiconductor device according to claim 2, wherein the first SiN film has a thickness of 10 to 60 nm (e.g. ¶ [0024] discloses the thickness of the first SiN film 22 may be 20 nm, which is within the claimed range), and the second SiN film has a thickness of 20 to 80 nm (e.g. ¶ [0047] discloses the thickness of the second SiN film 54 may be 40 nm, which is within the claimed range).

Regarding claim 6, Nishi discloses the semiconductor device according to claim 1, wherein the second metal is gold (Au) with a thickness of 200 to 500 nm (e.g. as disclosed in ¶ [0032], second metal 48 is Au with a thickness of 400 nm, which is within the claimed range).

Regarding claim 9, Nishi discloses the semiconductor device according to claim 1, wherein the first metal partially covers an edge of the opening of the first SiN film while being physically apart from the second SiN film (as seen in figure 8 with respect to figure 6C, the first metal 46 covers the edge of opening 36 in the first SiN film 22, but is physically apart from the second SiN film 54 by the gaps. This is similar to that shows in figure 1 of the current application).

Regarding claim 17, Nishi discloses the semiconductor device according to claim 1, wherein the second gap is directly above the first gap, and the first and second gaps form a continuous space (e.g. as seen with respect to figures 8 and 6C).

Regarding claim 18, Nishi discloses the semiconductor device according to claim 1, wherein the second gap is formed in the second opening between the outer wall of the first metal and an inner wall of the second opening in the second SiN film (e.g. as seen in figures 6C and 8, the second gap is formed in the second opening 56 between the outer wall of the first metal 46 and an inner wall of the second opening in the second SiN film 54).

Regarding claim 19, Nishi discloses the semiconductor device according to claim 18, wherein the second gap is directly above the first gap, and the first and second gaps form a continuous space (e.g. as seen with respect to figures 8 and 6C).

Regarding claim 20, Nishi discloses the semiconductor device according to claim 1, wherein, in cross section, the first metal is in the shape of a trapezoid with the outer wall of the first metal being a side wall of the trapezoid and thereby forming the first gap with the inner wall of the first opening (e.g. as seen in figure 8, the first metal 46 is in the shape of a trapezoid with the claimed structure).

Claim(s) 4  and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishi.
Regarding claim 4, Nishi discloses the semiconductor device according to claim 1, wherein the Ni in the first metal has a thickness of 50 nm (¶ [0032] discloses the first metal layer has a thickness of 50 nm, which comprises both Ni and Pd, and therefore anticipates or renders obvious the Ni in the first metal to have a thickness of 50 nm).

Regarding claim 8, Nishi discloses the semiconductor device according to claim 1, as cited above, wherein the first SiN film has compactness greater than the second SiN film (e.g. ¶ [0047] discloses the second SiN film 54 has a density lower than the density of the first SiN film 22, and therefor anticipates or renders obvious that the first SiN film 22 has compactness greater than the second SiN film 54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi in view of Nagahisa et al. (US 2010/030873 A1, prior art of record).
Regarding claim 7, Nishi discloses the semiconductor device according to claim 1, as cited above, but is silent with respect to disclosing the first SiN film has refractive index greater than 2.2 and the second SiN film has refractive index smaller than 2.1.
Nagahisa discloses an analogous device (e.g. figure 1), comprising a first SiN film with a refractive index greater than 2.0 (as disclosed in ¶ [0085], first SiN film 31) and the second SiN film has refractive index smaller than 2.1 (as disclosed in ¶ [0093], second SiN film 32).
.

Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 21 recites that only the second metal of the gate electrode contacts the second SiN film. This limitation, in combination with the limitations of base claim 1, is not anticipated or rendered obvious by the prior art.

Response to Arguments
Applicant's arguments filed O have been fully considered but they are not persuasive. At present, the prior art of Nishi (US 2014/0291774 A1, prior art of record remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claim 1 to recite “the second SiN film is not in contact with a metal containing Ni”, and argue that the prior art of Nishi does not teach such a limitation. The Examiner respectfully disagrees. Due to the claim amendments the Examiner has interpreted the prior art of Nishi. In the prior office action the Examiner relied on the embodiment of figure 2D of Nishi to teach the claimed invention, however due to the claim amendments the Examiner finds that Nishi discloses with respect to the embodiment of figure 8 the claimed invention. In particular, the Examiner interprets figure 8 of Nishi such that layer 22 corresponds to the claimed first silicon nitride (SiN) film and layer 54 corresponds to the claimed second SiN film. Under such an interpretation the Examiner submits that Nishi teaches with respect to figure 8 that the second SiN film 54 is not in contact with a metal containing NI. Rather, the second SiN film 54 only contacts the other SiN films 22 and 33. Further, the Examiner finds that Nishi teaches with respect to figure 8 the remaining claimed limitations of claim 1. Therefore the Examiner finds that Nishi still discloses the claimed invention of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        November 15, 2021